 
Grandview Consultants, Inc.
300 South Pine Island Road
Suite 305
Plantation, Fl 33324
 
October 24, 2011
 
BeesFree, Inc.
2101 Vista Parkway, Suite 4033
West Palm Beach, FL 33411
 
This letter is for the purpose of the engagement of Grandview Consultants, Inc.
(GCI) as a financial consultant to BeesFree, Inc. (“BEES” or “the Company”).
This letter is intended to serve as our Engagement Agreement (the “Agreement”)
to provide such services.
 
1.           Services:
 
Assist in the ongoing review and adjustment of the Company's business and
strategic plan for the growth of the Company's business. Provide such other
services as reasonably determined by both parties and documented in writing.
 
GCI will provide its best efforts in furnishing the above services and will, in
its sole discretion, determine the amount of its time to be devoted to
undertaking those services. Services relative to securing or undertaking
financing, strategic relationships and merger and acquisition transactions,
including the identification of suitable partners and candidates, will be
subject to separate agreements and financial arrangements.
 
In performing its services herein, GCI will be entitled to rely without
investigation upon all information that is provided by the Company, and the
Company hereby represents that such information will be complete and accurate in
all material respects. GCI does not represent or guarantee that the Company will
be successful in raising any Consultants or completing any merger or acquisition
transactions.
 
GCI may, during or subsequent to the term of this Agreement, perform services
for any other person or firm without the Company's prior approval.
 
2.           Term of Agreement. The term of this Agreement and the commencement
of the services of GCI shall commence upon the acceptance of this Agreement as
evidenced below (the “Effective Date”) and shall terminate six (6) months
thereafter.
 
3.           Consulting Fees. Our compensation for this project will be as
follows:
 

 
·
A nonrefundable fee in the amount of $10,000 USD payable on the date of the
executed Agreement.

 

 
·
A fee in the amount of $15,000 USD payable on the closing of the PIPE financing
or merger with BNHI, whichever occurs first.

 

 
·
Any termination of this Agreement by the Company prior to its termination date
shall not affect compensation as described herein.

 
 
 

--------------------------------------------------------------------------------

 
 
BeesFree, Inc.
10/24/2011
Page 2 of 4



 
·
Payment shall be made to:

SunTrust Bank
ABA# 061000104
For further credit to:
Grandview Consultants, Inc.
Account # 1000141645571
 
3115 S. University Drive
Davie, FL 33328
954-472-5377
 
4.         Limitation on Services. As a financial consultant to the Company, GCI
will assist the Company as described above but will not act as its agent.
Accordingly, while GCI may identify prospective financing sources and target
companies and provide information relating to the transaction to such persons at
the Company's request, all business decisions relating to acceptance or
rejection of offers, bids or other matters and the negotiation of such terms
shall be solely the Company's responsibility. The Company is also responsible
for taking steps to ensure that the transaction is conducted in compliance with
all applicable federal and state securities laws (consulting with counsel, if
appropriate). In the absence of gross negligence or willful misconduct on the
part of GCI, GCI shall not be liable to the Company or to any affiliate,
employee, shareholder or creditor of the Company for any act or omission in the
course of or in connection with the provision of advice or assistance hereunder.
 
5.           Reimbursement of Expenses. The Company agrees to reimburse GCI for
all pre approved expenses that are incurred on behalf of the Company. Expenses
will be billed and paid on a monthly basis, when submitted on the first of each
subsequent month.
 
6.           Location of Services. It is understood that GCI's services will be
rendered off-site of the Company.
 
7            Miscellaneous:
 
A.           Confidentiality. The parties agree that they will cooperate with
each other and provide full due diligence, and that all conversations,
documentation, or work product will be kept in the utmost confidence. GCI will
have the permission to offer, copy, and duplicate any part of the work product
of the Company for the limited purpose of its own due diligence examination and
for the purpose of introducing the Company to potential financing sources,
strategic partners, etc. GCI will obtain the permission of the Company before
any confidential information of the Company is delivered to third parties. Any
misrepresentation by either party shall constitute a breach of this agreement.
Notwithstanding the foregoing, confidential information will not include
information: (i) disclosed by GCI pursuant to court order or other legal
process; (ii) generally known to and available for use by the public; and (iii)
required to be disclosed by GCI to enforce any rights it may have under this
agreement.
 
B.           Indemnification. It is understood that each party shall be held
harmless from any and all legal action resulting from the other's misstatements,
omissions, or errors of any kind and shall be indemnified from any and all
direct legal expenses and any and all direct costs, excluding salary and any
loss of business such party may incur as a result of the other's actions.
 
 
 

--------------------------------------------------------------------------------

 
 
BeesFree, Inc.
10/24/2011
Page 3 of 4


C.           Entire Agreement. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof and
supersedes any prior communications, understandings, and agreements between the
parties. This Agreement cannot be modified or changed nor can any of its
provisions be waived, except by a writing signed by all parties.
 
D.           Governing Law. This Agreement shall be governed by the laws of the
State of Florida. Any controversy shall be settled in the appropriate forum
located in Broward County, Florida, U.S.A.
 
E.           Attorneys' Fees. In the event any litigation or controversy arises
out of or in connection with this Agreement between the parties hereto, the
prevailing party in such litigation or controversy shall be entitled to recover
from the other party or parties all reasonable attorneys' fees, expenses, and
suit costs, including those associated with any appellate or post judgment
collection proceedings.
 
F.           Binding Effect. GCI shall not assign this Agreement in whole or in
part, nor any of his rights and obligations hereunder without the prior written
consent of the Company. This Agreement shall insure to the benefit of, and be
binding upon the parties hereto, and their respective heirs, personal
representatives, successors and assigns.
 
8.           Notices. Any and all notices or other communications given under
this Agreement shall be in writing and shall be deemed to have been duly given
on (1) the date of delivery, if delivered in person to the addressee, (ii) the
next business day if sent by overnight courier or by overnight U.S. Express
Postal Service, or (iii) three days after mailing, if mailed within the
continental United States, postage prepaid, by certified mail, return receipt
requested, to the party entitled to receive same, at his or its address set
forth below.
 

 
Company: 
BeesFree, Inc.

2101 Vista Parkway, Suite 4033
West Palm Beach, FL 33411
Attention: Mario Sforza, President and CEO
 

 
Company 
Grandview Consultants, Inc.

300 South Pine Island Road
Suite 305
Plantation, Florida 33324
Attention: Peter Goldstein
 
The parties may designate by notice to each other any new address for the
purposes of this Agreement as provided in this Section 8.
 
If the foregoing letter is in accordance with our understanding of the terms of
our engagement, please sign, date, and return your signature to us via facsimile
with an original via mail.
 
 
 

--------------------------------------------------------------------------------

 
 
BeesFree, Inc.
10/24/2011
Page 4 of 4



 
Very truly yours,
     
GRANDVIEW CONSULTANTS, INC.
     
By:
/s/ Peter Goldstein
   
Peter Goldstein, President

 

--------------------------------------------------------------------------------

 
AGREED AND ACCEPTED:
 
BeesFree, Inc.
 
By:  
[sig.jpg]  

 
 
 

--------------------------------------------------------------------------------

 
 